PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/073,904
Filing Date: 30 Jul 2018
Appellant(s): Meri Environmental Solutions GMBH



__________________
Ryan Anderson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/31/2022 and 4/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant only argues apparatus claim 18 and dependent method claim 32.  Therefore, the dependent claims stand or fall with claims 18 and 32.  The Examiner has made two rejections KESSELI in view of HARDENCHINA and DAVENPORT and the alternate combination of HARDENCHINA in view of KESSELI and DAVENPORT.
Appellant does not argue the rejection of claim 31 in further view of OSWALD separately.

Arguments towards KESSELI in view of HARDENCHINA and DAVENPORT

Appellant argues that it would not be obvious to substitute the cutter of KESSELI with the two-shaft shredder of HARDENCHINA.  The appellant argues that KESSELI requires an intermediate cutting step and HARDENCHINA requires an intermediate cutting step [Appeal Brief pg. 4 par. 4].
	In response the substitution of cutter (3) of KESSELI with the two-shaft shredder of HARDENCHINA means there is no intermediate cutting step in the instant combination.  The apparatus of KESSELI only has one cutter (3) and no pre-cutter.  As such substituting the two-shaft shredder of HARDENCHINA for the cutter of KESSELI means there is no pre-cutting.
	The appellant’s arguments that the pulper rope (referred to as ragger wire) of HARDENCHINA requires precutting is not-well taken.  First, the video of HARDENCHINA states the ragger wire is shredded in the two-shaft shredder it does not state that the ragger wire is first precut.  Secondly, the video shows a front-end loader picking up the ragger wire [0:23 seconds].  The ragger wire is shown hanging as a whole piece from the scoop to the ground providing evidence that it was not cut.  Again at 0:31-0:35 of the video the ragger wire is fed as a long continuous piece to the two-shaft shredder.  The ragger wire/rope has not been cut.  The appellant provides no evidence for their assertion that there is pre-cutting prior to shredding in HARDENCHINA.
	Arguendo, HARDENCHINA did first cut the ragger wire, this does not affect the combination.  Only the two-shaft shredder of HARDENCHINA is substituted into KESSELI and therefore there would be no additional cutter.  Further, there is no evidence on the record that the two-shaft shredder requires the wire to be cut to work.  The appellant must argue the combination as a whole and not the references individually.

Appellant argues that the proposed modification of is the result of hindsight only after understanding the application and the invention [Appeal Brief pg. 4 par. 4 and par. 5].
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case the substitution of the cutter of KESSELI with the two-shaft shredder of HARDENCHINA allows for the clear advantage of recycling ragger wire materials and therefore flows from the prior art.  The substitution of the belt conveyor of KESSELI for the two-roll conveyor of HARDENCHINA in the second alternate rejections is a simple substitution under KSR.

Appellant argues against the motivation to combine given by the Examiner.  The appellant argues that the motivation only gives ancillary benefits to the substitution.  The appellant argues that KESSELI is already to recycling and recovery of materials from waste streams [Appeal Brief pg. 4 par. 5].
	KESSELI does not disclose recycling and recovery of ragger wire materials.  KESSELI makes no mention of recycling and recovery of ragger wire (pulper rope) after cutting.  KESSELI only states that it can be led to further processing [0004, 0015 “The pieces of the
ragger rope 4 are, in turn, led away from the cutter 3 through a reject port 8 for
further processing.”].   The term “further processing” in KESSELI could simply mean landfilling.  For avoidance of doubt the term “recycled” is mentioned in paragraphs [0003, 0004, and 0015], however, this is in regards to recycling the paper fiber that goes into the pulper not recycling components of the ragger wire.
	As such it would be a clear advantage to substitute the cutter of KESSELI with a two-shaft shredder of HARDENCHINA which allows the ragger wire to be broken up in such a way that materials can be recovered and recycled (and not simply landfilled).
In response to appellant's argument that there is only an ancillary benefit for substituting a two-shaft shredder (HARDENCHINA) for a knife-cutter (KESSELI), the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Arguments towards HARDENCHINA in view of KESSELI and DAVENPORT

Appellant argues that the Office suggest replacing the conveyor belt of HARDENCHINA with the ALL of the pulping system, conveying means, and cutting device of KESSELI [Appeal Brief pg. 5 par. 2].
	In response, HARDENCHINA teaches a belt conveyor and it is not clear that a belt conveyor can be considered a pulling conveying mechanism which was interpreted under 112(f) [see e.g. 7/28/2020 NF action “Claim Interpretation” and is two rollers and equivalents thereof].  For this reason, HARDENCHINA was combined with KESSELI to substitute the belt conveyor with a two-roll conveyor.  
The rejection specifically only states that the conveying unit (belt) of HARDENCHINA is substituted with the conveying unit (i.e. two rollers) of KESSELI.  From the rejection verbatim:
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known conveyor with another known conveyor.  The person of ordinary skill in the art would expect both the conveyors of KESSELI and HARDENCHINA to be able to feed pulper rope into the two-shafted shredder.
The Examiner made a KSR substitution rejection [MPEP 2143 (I)(B)] and gave a reasonable expectation of success statement.
	Given that the Examiner only substituted the conveyors the pulper/cutter of KESSELI has not been incorporated into HARDENCHINA.  As argued above HARDENCHINA does not require pre-cutting.  Additionally, HARDENCHINA implicitly has a pulper as it is to shredding pulper rope/wire.  Of note independent claim 18 only requires the conveyor and the shredder.  The pulper is not part of the instant apparatus which comprises the conveying mechanism and shredder (it does not comprise the pulper).  

    PNG
    media_image2.png
    92
    640
    media_image2.png
    Greyscale


Appellant continues to argue that both HARDENCHINA and KESSELI require that the rope be first cut into suitable size for transport to treatment of downstream processing {appeal Brief pg. 5 par. 2].
	The Examiner has argued this above.  The combination of HARDENCHINA and KESSELI does not have a cutter prior to the two-shaft shredder.  And as argued above HARDENCHINA does not pre-cut the ragger wire/rope.

Arguments towards both rejections (e.g. DAVENPORT reference)

Appellant argues that a person of ordinary skill in the art would not have turned to DAVENPORT in an effort to improve or modify the apparatuses of KESSELI and HARDENCHINA [Appeal Brief pg. 5 last par.] and it is to shredding MSW and tire waste.
	In response this appears to be an analogous art argument.  DAVENPORT is in the same field of endeavor of shredding waste as the instant invention and as such analogous art.  Therefore, the person of ordinary skill in the art would look to DAVENPORT for how to control a two-shaft shredder for shredding waste whether that waste was pulper wire/rope or municipal solid waste.  Furthermore, the controls of how to control a two-shaft shredder are reasonably pertinent to the problem regardless of what is being shredded [MPEP 2141.01(a)] even if the references were not the same field of endeavor.  DAVENPORT provides solutions of how to power a shredder and shredder wear.  The reference was also classified in D21B1/026.  Therefore, a person searching in pulp and paper would find the DAVENPORT reference.

Appellant argues that DAVENPORT classification in the pulp and paper area is not relevant to an obviousness rejection [Appeal Brief pg. 6 par. 2]
	The Examiner was responding to the appellant’s arguments to analogous art.  The arts are at least analogous as to shredding waste with two-shaft shredders.  Further, DAVENPORT is reasonably pertinent to the problem of how to control a two-shaft shredder.  The classification in pulp and paper is a third reason for the art being analogous/pertinent.  
	As to the obviousness rejection the Examiner gave reasoning of how the control scheme of DAVENPORT would improve the two-shaft shredder of KESSELI/HARDENCHINA combination and that the person of ordinary skill in the art would have a reasonable expectation of success.  

Appellant argues that DAVEPORT fails to disclose or suggest a paper pulping system wherein rope is removed fist from a pulper while removing an intermediate step of cutting required by KESSELI and HARDENCHINA [Appeal Brief pg. 6 par. 3].
	The Examiner has argued above that the combination of KESSELI and HARDENCHINA does not have an intermediate cutting step.   Furthermore, the Examiner has shown that HARDENCHINA alone does not have an intermediate cutting step.  

Appellant argues that the Office cannot pick and choose among contrary elements of assorted prior art references [Appeal Brief pg. 6 last par.].
	The appellant has only made a mere allegation of picking and choosing.  The appellant has not specifically stated which features the appellant believes have been picked and choose in this argument paragraph.   The Examiner has made a TSM motivation for the combination of KESSELI in view of HARDENCHINA and a KSR substitution for HARDENCHINA in view of KESSELI.  The DAVENPORT reference was also properly combined with KESSELI and HARDENCHINA.

Appellant argues the Office must show all elements of the claims [Appeal Brief pg. 7 1st par.].
The appellant has only made a mere allegation of not showing all elements of the claims.  The appellant has not specifically stated which elements of the claim have not been shown in this argument paragraph.  

In summary, the Examiner has made proper rejections under KESSELI in view of HARDENCHINA and DAVENPORT and the alternate combination of HARDENCHINA in view of KESSELI and DAVENPORT.  The combinations do not have a pre-cutting step prior to the two-shaft shredder.  KESSELI only has a single cutter (3) which is substituted with the two-shaft shredder of HARDENCHINA in the first combination.  The evidence of record shows that HARDENCHINA does not have precutting of the ragger wire (e.g. pulper rope) prior to the two-shaft shredder.  In the second combination the belt conveyor of HARDENCHINA is substituted with the two-roll conveyor of KESSELI.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anthony Calandra/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                                        
/KATARZYNA I WYROZEBSKI/Patent Examiner, TC1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex Parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.